Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a workpiece management section which manages” in claim 1
“a motion control section which controls” in claim 1 
“an interference detection section which detects” in claim 2 
“a color changing section which changes” in claim 3
“a transport section which transports” in claim 4
“an indication section which indicates” in claim 6 
“a motion control section which controls the motion” in claim 6
“an interference detection section which detects interference” in claim 7
“a color changing section which changes” in claim 8
“a motion recording section which records” in claim 10
“a motion program generation section which generates” in claim 10
“a workpiece management section which manages” in claim 11
“a motion control section which controls” in claim 11 
“an indication section which indicates” in claim 14
“a motion control section which controls” in claim 14
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations "the periphery of the actual robot" in line 5 and “the basis of the position” in line 12.  There is insufficient antecedent basis for these limitation in the claim.
	
	Claim 6 recites the limitations "the periphery of the actual robot" in line 30 and “the basis of the position” in line 37.  There is insufficient antecedent basis for these limitation in the claim.

	Claim 11 recites the limitations "the periphery of the actual robot" in line 24 and “the basis of the position” in line 31.  There is insufficient antecedent basis for these limitation in the claim.

	Claim 14 recites the limitations "the periphery of the actual robot" in line 7 and “the basis of the position” in line 14.  There is insufficient antecedent basis for these limitation in the claim.

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (WIPO Publication No. WO 2021/101522 A1 hereinafter “Lee”).

	Regarding claim 1 Lee discloses:

	A simulation device, comprising: an image sensor which captures an image of a real space including (Lee [0032] [0037-0038] wherein images of a robot and workspace are taken) an actual robot and a peripheral device arranged at the periphery of the actual robot, (Lee fig. 9 [0087] wherein a surrounding of a robot are imaged) an augmented reality display section which displays a virtual robot overlaid on the actual robot shown in the captured image, (Lee [0037] wherein augmented reality images and movements are overlaid over the real robot) a workpiece management section which manages a position of a moving workpiece, (Lee [0043] wherein an object conveyor is used to move a workpiece) and a motion control section which controls a motion of the virtual robot on the basis of the position of the workpiece.  (Lee [0034] wherein simulations of movement are included to determine collisions).

	Regarding claim 2 Lee discloses all of the limitations of claim 1 and Lee further discloses:

	The simulation device according to claim 1, further comprising an interference detection section which detects presence or absence of interference of the virtual robot with the peripheral device.  (Lee [0089] wherein a collision detection with objects are determined based on movements).  

	Regarding claim 3 Lee discloses all of the limitations of claim 2 and further discloses:

	The simulation device according to claim 2, further comprising a color changing section which changes a color of the virtual robot when the interference is detected. (Lee [0031] [0083] wherein the robot changes colors when collisions or potential collisions occur).

	Regarding claim 4 Lee discloses all of the limitations of claim 1 and Lee further discloses:

	The simulation device according to claim 1, wherein a transport section which transports the workpiece is shown in the image.  (Lee [0043] wherein an object conveyor is used to move a workpiece).

	Regarding claim 5 Lee discloses all of the limitations of claim 1 and Lee further discloses:

	The simulation device according to claim 1, wherein the workpiece is an actual workpiece or a virtual workpiece.  (Lee [0043-0045] wherein a workpiece for the robot are real objects).

	Regarding claim 6 Lee discloses:

	A simulation device, comprising: an image sensor which captures an image of a real space including (Lee [0032] [0037-0038] wherein images of a robot and workspace are taken)  an actual robot and a peripheral device arranged at the periphery of the actual robot, (Lee fig. 9 [0087] wherein a surrounding of a robot are imaged) an augmented reality display section which displays a virtual robot overlaid on the actual robot shown in the captured image, (Lee [0037] wherein augmented reality images and movements are overlaid over the real robot) an indication section which indicates a motion of the virtual robot on the image, (Lee [0034] fig. 5 wherein simulations of movement are included to determine collisions) and a motion control section which controls the motion of the virtual robot on the basis of the indication of the indication section. (Lee [0034] wherein simulations of movement are included to determine collisions).

	Regarding claim 7 Lee discloses all of the limitations of claim 6 and Lee further discloses:

	The simulation device according to claim 6, further comprising an interference detection section which detects interference of the virtual robot with the peripheral device. (Lee [0089] wherein a collision detection with objects are determined based on movements).  

	Regarding claim 8 Lee discloses all of the limitations of claim 7 and Lee further discloses:

	The simulation device according to claim 7, further comprising a color changing section which changes a color of the virtual robot when the interference is detected.  (Lee [0031] [0083] wherein the robot changes colors when collisions or potential collisions occur).

	Regarding claim 9 Lee discloses all of the limitations of claim 6 and Lee further discloses:

	The simulation device according to claim 6, further comprising: a motion recording section which records the motion of the virtual robot on the basis of the indication of the indication section, and a motion program generation section which generates a motion program on the basis of a recording of the motion.  (Lee [0034] [0076] wherein the motion for the simulated movement is recorded). 

	Regarding claim 11 Lee discloses:

	A robot system, comprising: an actual robot, an image sensor which captures an image of a real space including (Lee [0032] [0037-0038] wherein images of a robot and workspace are taken) the actual robot and a peripheral device arranged at the periphery of the actual robot, (Lee fig. 9 [0087] wherein a surrounding of a robot are imaged) an augmented reality display section which displays a virtual robot overlaid on the actual robot shown in the captured image, (Lee [0037] wherein augmented reality images and movements are overlaid over the real robot) a workpiece management section which manages a position of a moving workpiece, (Lee [0043] wherein an object conveyor is used to move a workpiece) and a motion control section which controls a motion of the virtual robot on the basis of the position of the workpiece.  (Lee [0034] wherein simulations of movement are included to determine collisions).

	Regarding claim 12 Lee discloses all of the limitations of claim 11 and Lee further discloses:

	The robot system according to claim 11, wherein the workpiece is an actual workpiece, and the robot system further comprises a detection sensor which detects a position of the actual workpiece.  (Lee [0032] wherein the robot includes imaging to detect workpieces).

	Regarding claim 13 Lee discloses all of the limitations of claim 12 and further discloses:

	The robot system according to claim 12, wherein the detection sensor further detects a movement amount of the actual workpiece. (Lee [0043] wherein the workpieces are manipulated by the robot, i.e. the movement of the workpieces is determined by the robot movements).

	Regarding claim 14 Lee discloses:

	A robot system, comprising: an actual robot, an image sensor which captures an image of a real space including (Lee [0032] [0037-0038] wherein images of a robot and workspace are taken) the actual robot and a peripheral device arranged at the periphery of the actual robot, (Lee fig. 9 [0087] wherein a surrounding of a robot are imaged) an augmented reality display section which displays a virtual robot overlaid on the actual robot shown in the captured image, (Lee [0037] wherein augmented reality images and movements are overlaid over the real robot) an indication section which indicates a motion of the virtual robot on the image, (Lee [0034] fig. 5 wherein simulations of movement are included to determine collisions) and a motion control section which controls the motion of the virtual robot on the basis of the indication of the indication section. (Lee [0034] wherein simulations of movement are included to determine collisions).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040041822 A1 discloses an image processing method for CG images and real images
US 10878591 B2 discloses a virtual AR welding system to teach welding, changing colors when object collisions occur

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664